PER CURIAM:
Larry Cochran, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cochran v. Deboo, No. 3:08-cv-00126-JPB-JSK, 2008 *166WL 4371496 (N.D.W.Va. Sept. 22, 2008). We deny the motion for preparation of a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.